Virgin, <T.
Unadulterated cider is not contraband, except so far as it is made so by the provisions of the statute. The only statutory provisions pertaining to the subject are B. S., c. 27, §§ 22, 23 and 24, as amended by St. 1877, c. 215, §§ 1, 2 and 3, and B. S., c. 27, § 25. By these provisions cider is to be classed as an intoxicating liquor only “ when kept or deposited with intent that the same shall be sold for tippling purposes.” When thus kept or deposited, it is liable to seizure; and its actual sale for such purpose is prohibited, as is the simple sale of all other intoxicating liquors. But when not kept, deposited or sold for *135the specific; purpose mentioned, it is not contraband, but an article of free commerce.
Such being the status of cider, as defined by the statute, the material inquiry is, what meaning did the legislature intend should be given to the phrase, “ sold for tippling purposes ? ” When, under this statute, can cider be considered as sold for tippling purposes ? The object aimed at by the legislature becomes apparent from the history of the legislation upon this subject since the revision of the statutes, together with its practical operation, which is familiar to every citizen of the state.
In 1872 the legislature amended R. S., c. 27, § 22, by including “ wine and eider ” among the enumerated “ intoxicating liquors and, at the same session, amended § 25, by providing that the provisions of chapter 27 shall not extend to the “ manufacture and sale of unadulterated cider by the manufacturer; ” thereby impliedly permitting the “ manufacturer ” to sell indiscriminately. The result was that numerous dealers, by dint of small hand presses, became manufacturers of cider, while every seller, by the glass, of cider, who could not afford to buy his press and apples and manufacture, became the duly appointed agent of a manufacturer, and cider dram-drinking flourished as before the statute of 1872, c. 63, took effect. To suppress this kind of tipplingsliop, by manufacturers as well as all others, the legislature in 1877, while they did not prohibit its manufacture or sale generally by grocers and others, did enact c. 215, therein providing, in effect, that cider, new or old, whether intoxicating in fact or only by construction, should not be sold by the glass, in such manner as would constitute the place where sold a “ tippling shop.” A “ tippling shop,” literally, is a place where liqnor is dra nk habitually, in small quantities, without reference to the place where purchased. But such is not the well understood legal definition, (Bish. Stat. Cr. § 1065); nor is it in accordance'with the statutory definition. R. S., c. 27, § 31. On the contrary, to constitute a drinking house or tippling shop, the liquor must be drank on the premises where purchased. State v. Inness, 53 Maine, 536, 539. So, when cider is sold for “tippling purposes,” as the term is used in § 22, the place of drinking and the place of sale must be the same.
*136This meaning had already been expressed by the legislature in 1873, when c. 152 of that year was enacted, and wherein the provisions of JR. S., c. 17, are made applicable to any house, shop or place where intoxicating liquors are sold for “ tippling purposes,” that is, sold to be drank on the premises.
This view is consistent with the definition of lexicographers. See Webst. Diet., under the intransitive verb.

Exceptions sustained.

Appleton, 0. J., Walton, Danforth and Peters, JJ., concurred.
Libbey, J., did not concur.